Oliver, Chief Judge:
This appeal for reappraisement relates to certain steel cabinet handles exported from Japan and entered at the port of Chicago.
The case is before me on an agreed set of facts which establish that export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for appraisement of the merchandise in question, and that such statutory value is the appraised value, less ocean freight and insurance, as invoiced, and I so hold. Judgment will be rendered accordingly.